DETAILED ACTION
This Office Action is in response to Amendment filed on January 28, 2022. 
In the instant amendment, claim 13 is the only independent claim; claims 13 and 23-25 are currently amended; claims 1-12, 14, and 22 are cancelled; claim 26 is new; claims; claims 15-18 and 20-21 are previously presented; claim 19 is not entered.
Claims 13, 15-18, 20-21, and 23-26 has been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Response to Amendment
The amendment filed January 28, 2022 has been entered. claims 11 and 23 are independent claims; claims 13 and 23-25 are currently amended; claims 1-12, 14, and 22 are cancelled; claim 26 is new; claims; claims 15-18 and 20-21 are previously presented; claim 19 is not entered. Applicant’s amendments to claims are persuasive to overcome all claim and specification objections and 112b rejection associated with claim 25 as set forth in the most recent office action mailed 09/30/2021. 

Response to Argument
On pages 6-7 of remarks of 01/28/2022, Examiner acknowledges that applicant confirms that equation at line 21 of page 8 of the instant specification is:             
                
                    
                        f
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
                =
                 
                
                    
                        
                            
                                
                                    k
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    ρ
                                
                                
                                    c
                                    o
                                    r
                                    r
                                
                            
                            -
                            
                                
                                    k
                                
                                
                                    0
                                
                            
                        
                    
                
            
         , not             
                
                    
                        f
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
                =
                 
                
                    
                        
                            
                                
                                    k
                                
                                
                                    1
                                
                            
                        
                        
                            
                                
                                    ρ
                                
                                
                                    c
                                    o
                                    r
                                    r
                                
                            
                            -
                            
                                
                                    k
                                
                                
                                    0
                                
                            
                        
                    
                
            
         as originally presented at line 21 of page 8 of the instant specification. Examiner also acknowledges that applicant confirms that equation presented in para. 0035 of USPGPUB 20200309658 should be:             
                
                    
                        ρ
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
                =
                 
                
                    
                        k
                    
                    
                        0
                    
                
                +
                 
                
                    
                        k
                    
                    
                        1
                    
                
                .
                
                    
                        t
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
            
        . 

On page 7 of remarks of 01/28/2022, applicant states that because various approaches from the prior art are known to the person skilled in the art for calculating “the corrected density value … as a function of the working frequency and the disturbance variables” as demonstrated in the prior art documents listed i.e. including US 4262523, equations of page 8 of the instant specification are presented simply to demonstrate the relationship between the standard frequency and the corrected density value using just two of the standard functions known in the art. Examiner disagrees. Even it is known in the art to calculate “the corrected density value … as a function of the working frequency and the disturbance variables”, it is not necessarily that the instant specification provides adequate written description on obtaining/deriving unit of             
                
                    
                        f
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
                 
            
         from (            
                
                    
                        
                            
                                k
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                ρ
                            
                            
                                c
                                o
                                r
                                r
                            
                        
                        -
                        
                            
                                k
                            
                            
                                0
                            
                        
                    
                
            
        ) and            
                 
                
                    
                        
                            
                                
                                    k
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    ρ
                                
                                
                                    c
                                    o
                                    r
                                    r
                                
                            
                            -
                            
                                
                                    k
                                
                                
                                    0
                                
                            
                        
                    
                
            
        , assuming             
                
                    
                        k
                    
                    
                        1
                    
                
            
        and             
                
                    
                        k
                    
                    
                        0
                    
                
            
         and             
                
                    
                        k
                    
                    
                        2
                    
                
            
         are constant.

Applicant did not address Examiner’s position on: “it is not clear if unit of             
                
                    
                        f
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
                 
                 
                 
            
        can be derived from  (            
                
                    
                        
                            
                                k
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                ρ
                            
                            
                                c
                                o
                                r
                                r
                            
                        
                        -
                        
                            
                                k
                            
                            
                                0
                            
                        
                    
                
            
        ) and            
                 
                
                    
                        
                            
                                
                                    k
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    ρ
                                
                                
                                    c
                                    o
                                    r
                                    r
                                
                            
                            -
                            
                                
                                    k
                                
                                
                                    0
                                
                            
                        
                    
                
            
        , assuming             
                
                    
                        k
                    
                    
                        1
                    
                
            
        and             
                
                    
                        k
                    
                    
                        0
                    
                
            
         and             
                
                    
                        k
                    
                    
                        2
                    
                
            
         are constant; also, it is not clear if unit of             
                
                    
                        ρ
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
                 
            
        can be derived from (            
                
                    
                        k
                    
                    
                        0
                    
                
                +
                 
                
                    
                        k
                    
                    
                        1
                    
                
                .
                
                    
                        t
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
            
        ) and (            
                
                    
                        k
                    
                    
                        0
                    
                
                +
                 
                
                    
                        k
                    
                    
                        2
                    
                
                .
                
                    
                        
                            
                                t
                            
                            
                                s
                                t
                                a
                                n
                                d
                                a
                                r
                                d
                            
                        
                    
                    
                        2
                    
                
            
        ), assuming             
                
                    
                        k
                    
                    
                        1
                    
                
            
        and             
                
                    
                        k
                    
                    
                        0
                    
                
            
         and             
                
                    
                        k
                    
                    
                        2
                    
                
                 
            
        are constant”, as set forth on pages 6-9 of the most recent office action mailed 09/30/2021. 

Examiner emphasizes that US 4262523, DE 102015122661, DE 102014019396, DE 102016112600, and DE 102004056235 as shown on page 7 of the instant specification did not provide adequate written description on obtaining/deriving unit of             
                
                    
                        f
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
                 
            
         from (            
                
                    
                        
                            
                                k
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                ρ
                            
                            
                                c
                                o
                                r
                                r
                            
                        
                        -
                        
                            
                                k
                            
                            
                                0
                            
                        
                    
                
            
        ) and            
                 
                
                    
                        
                            
                                
                                    k
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    ρ
                                
                                
                                    c
                                    o
                                    r
                                    r
                                
                            
                            -
                            
                                
                                    k
                                
                                
                                    0
                                
                            
                        
                    
                
            
        , assuming             
                
                    
                        k
                    
                    
                        1
                    
                
            
        and             
                
                    
                        k
                    
                    
                        0
                    
                
            
         and             
                
                    
                        k
                    
                    
                        2
                    
                
            
         are constant. US 4262523, DE 102015122661, DE 102014019396, DE 102016112600, and DE 102004056235 as shown on page 7 of the instant specification also did not provide adequate written description on obtaining/deriving unit of             
                
                    
                        ρ
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
                 
            
        from (            
                
                    
                        k
                    
                    
                        0
                    
                
                +
                 
                
                    
                        k
                    
                    
                        1
                    
                
                .
                
                    
                        t
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
            
        ) and (            
                
                    
                        k
                    
                    
                        0
                    
                
                +
                 
                
                    
                        k
                    
                    
                        2
                    
                
                .
                
                    
                        
                            
                                t
                            
                            
                                s
                                t
                                a
                                n
                                d
                                a
                                r
                                d
                            
                        
                    
                    
                        2
                    
                
            
        ), assuming             
                
                    
                        k
                    
                    
                        1
                    
                
            
        and             
                
                    
                        k
                    
                    
                        0
                    
                
            
         and             
                
                    
                        k
                    
                    
                        2
                    
                
                 
            
        are constant.

To overcome this rejection, Applicant need to prove and/or explain and/or describe that US 4262523, DE 102015122661, DE 102014019396, DE 102016112600, and DE 102004056235 as shown on page 7 of the instant specification also did not provide adequate written description on obtaining/deriving unit of            
                 
                
                    
                        f
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
                 
            
         from (            
                
                    
                        
                            
                                k
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                ρ
                            
                            
                                c
                                o
                                r
                                r
                            
                        
                        -
                        
                            
                                k
                            
                            
                                0
                            
                        
                    
                
            
        ) and            
                 
                
                    
                        
                            
                                
                                    k
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    ρ
                                
                                
                                    c
                                    o
                                    r
                                    r
                                
                            
                            -
                            
                                
                                    k
                                
                                
                                    0
                                
                            
                        
                    
                
            
        , assuming             
                
                    
                        k
                    
                    
                        1
                    
                
            
        and             
                
                    
                        k
                    
                    
                        0
                    
                
            
         and             
                
                    
                        k
                    
                    
                        2
                    
                
            
         are constant; and unit of             
                
                    
                        ρ
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
                 
            
        from (            
                
                    
                        k
                    
                    
                        0
                    
                
                +
                 
                
                    
                        k
                    
                    
                        1
                    
                
                .
                
                    
                        t
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
            
        ) and (            
                
                    
                        k
                    
                    
                        0
                    
                
                +
                 
                
                    
                        k
                    
                    
                        2
                    
                
                .
                
                    
                        
                            
                                t
                            
                            
                                s
                                t
                                a
                                n
                                d
                                a
                                r
                                d
                            
                        
                    
                    
                        2
                    
                
            
        ), assuming             
                
                    
                        k
                    
                    
                        1
                    
                
            
        and             
                
                    
                        k
                    
                    
                        0
                    
                
            
         and             
                
                    
                        k
                    
                    
                        2
                    
                
                 
            
        are constant.

Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.

Claim Objections
Claims 13 and 23 are objected to because of the following informalities:
In claim 13, the term "the standard frequency" in line 12 should be "a standard frequency” (emphasis added) since the claimed language “the standard frequency” appear for the first time, however, read as though they have already been recited.
In claim 23, the term "the operation and evaluation circuit" in line 11 should be "an operation and evaluation circuit” (emphasis added) since the claimed language “the operation and evaluation circuit” appear for the first time, however, read as though they have already been recited.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15-18, 20-21, and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 

Claim 13 recites “calculating a characteristic value of the standard frequency as a function of the corrected density value, the standard frequency being the frequency which produces the corrected density value in a calculation of the density using a frequency-dependent standard function which is not dependent on the disturbance variable”, which render the claim indefinite. In this case, claimed limitations of “calculating a characteristic value of the standard frequency as a function of the corrected density value” is described on page 8 of the instant specification:                 
                
                    
                        f
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
                =
                
                    
                        
                            
                                k
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                ρ
                            
                            
                                c
                                o
                                r
                                r
                            
                        
                        -
                        
                            
                                k
                            
                            
                                0
                            
                        
                    
                
            
            and              
                
                    
                        f
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
                =
                 
                
                    
                        
                            
                                
                                    k
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    ρ
                                
                                
                                    c
                                    o
                                    r
                                    r
                                
                            
                            -
                            
                                
                                    k
                                
                                
                                    0
                                
                            
                        
                    
                
            
         . However, it is not clear if unit of             
                
                    
                        f
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
                 
            
        can be derived from (            
                
                    
                        
                            
                                k
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                ρ
                            
                            
                                c
                                o
                                r
                                r
                            
                        
                        -
                        
                            
                                k
                            
                            
                                0
                            
                        
                    
                
            
        ) and (            
                
                    
                        
                            
                                
                                    k
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    ρ
                                
                                
                                    c
                                    o
                                    r
                                    r
                                
                            
                            -
                            
                                
                                    k
                                
                                
                                    0
                                
                            
                        
                    
                
            
        ), assuming             
                
                    
                        k
                    
                    
                        1
                    
                
            
        and             
                
                    
                        k
                    
                    
                        0
                    
                
            
         and             
                
                    
                        k
                    
                    
                        2
                    
                
            
         are constant. Furthermore, claimed limitations of “the standard frequency being the frequency which produces the corrected density value in a calculation of the density using a frequency-dependent standard function which is not dependent on the disturbance variable” is described on page 8 of the instant specification:              
                
                    
                        ρ
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
                =
                 
                
                    
                        k
                    
                    
                        0
                    
                
                +
                 
                
                    
                        k
                    
                    
                        1
                    
                
                .
                
                    
                        t
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
            
          and              
                
                    
                        ρ
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
                =
                 
                
                    
                        k
                    
                    
                        0
                    
                
                +
                 
                
                    
                        k
                    
                    
                        2
                    
                
                .
                
                    
                        
                            
                                t
                            
                            
                                s
                                t
                                a
                                n
                                d
                                a
                                r
                                d
                            
                        
                    
                    
                        2
                    
                
            
         . However, it is not clear if unit of             
                
                    
                        ρ
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
                 
            
        can be derived from (            
                
                    
                        k
                    
                    
                        0
                    
                
                +
                 
                
                    
                        k
                    
                    
                        1
                    
                
                .
                
                    
                        t
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
            
        ) and (            
                
                    
                        k
                    
                    
                        0
                    
                
                +
                 
                
                    
                        k
                    
                    
                        2
                    
                
                .
                
                    
                        
                            
                                t
                            
                            
                                s
                                t
                                a
                                n
                                d
                                a
                                r
                                d
                            
                        
                    
                    
                        2
                    
                
            
        ), assuming             
                
                    
                        k
                    
                    
                        1
                    
                
            
        and             
                
                    
                        k
                    
                    
                        0
                    
                
            
         and             
                
                    
                        k
                    
                    
                        2
                    
                
                 
            
        are constant. 

Claims 15-18, 20-21, and 23-26 are also rejected because they are dependent on the rejected claim 13 as set forth above.

To overcome this rejection, Applicant need to prove and/or explain and/or describe that US 4262523, DE 102015122661, DE 102014019396, DE 102016112600, and DE 102004056235 as shown on page 7 of the instant specification also did not provide adequate written description on obtaining/deriving unit of            
                 
                
                    
                        f
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
                 
            
         from (            
                
                    
                        
                            
                                k
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                ρ
                            
                            
                                c
                                o
                                r
                                r
                            
                        
                        -
                        
                            
                                k
                            
                            
                                0
                            
                        
                    
                
            
        ) and            
                 
                
                    
                        
                            
                                
                                    k
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    ρ
                                
                                
                                    c
                                    o
                                    r
                                    r
                                
                            
                            -
                            
                                
                                    k
                                
                                
                                    0
                                
                            
                        
                    
                
            
        , assuming             
                
                    
                        k
                    
                    
                        1
                    
                
            
        and             
                
                    
                        k
                    
                    
                        0
                    
                
            
         and             
                
                    
                        k
                    
                    
                        2
                    
                
            
         are constant; and unit of             
                
                    
                        ρ
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
                 
            
        from (            
                
                    
                        k
                    
                    
                        0
                    
                
                +
                 
                
                    
                        k
                    
                    
                        1
                    
                
                .
                
                    
                        t
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
            
        ) and (            
                
                    
                        k
                    
                    
                        0
                    
                
                +
                 
                
                    
                        k
                    
                    
                        2
                    
                
                .
                
                    
                        
                            
                                t
                            
                            
                                s
                                t
                                a
                                n
                                d
                                a
                                r
                                d
                            
                        
                    
                    
                        2
                    
                
            
        ), assuming             
                
                    
                        k
                    
                    
                        1
                    
                
            
        and             
                
                    
                        k
                    
                    
                        0
                    
                
            
         and             
                
                    
                        k
                    
                    
                        2
                    
                
                 
            
        are constant.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejection as pointed out above (see 112b rejection as indicated above as an example).

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 15-18, 20-21, and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 13 contains subject matter “calculating a characteristic value of the standard frequency as a function of the corrected density value, the standard frequency being the frequency which produces the corrected density value in a calculation of the density using a frequency-dependent standard function which is not dependent on the disturbance variable” which was not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, claimed limitations of “calculating a characteristic value of the standard frequency as a function of the corrected density value” is described on page 8 of the instant specification:                 
                
                    
                        f
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
                =
                
                    
                        
                            
                                k
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                ρ
                            
                            
                                c
                                o
                                r
                                r
                            
                        
                        -
                        
                            
                                k
                            
                            
                                0
                            
                        
                    
                
            
            and              
                
                    
                        f
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
                =
                 
                
                    
                        
                            
                                
                                    k
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    ρ
                                
                                
                                    c
                                    o
                                    r
                                    r
                                
                            
                            -
                            
                                
                                    k
                                
                                
                                    0
                                
                            
                        
                    
                
            
         . However, there is NO adequate written description on obtaining/deriving unit of             
                
                    
                        f
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
            
         from (            
                
                    
                        
                            
                                k
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                ρ
                            
                            
                                c
                                o
                                r
                                r
                            
                        
                        -
                        
                            
                                k
                            
                            
                                0
                            
                        
                    
                
            
        ) and (            
                
                    
                        
                            
                                
                                    k
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    ρ
                                
                                
                                    c
                                    o
                                    r
                                    r
                                
                            
                            -
                            
                                
                                    k
                                
                                
                                    0
                                
                            
                        
                    
                
            
        ), assuming             
                
                    
                        k
                    
                    
                        1
                    
                
            
        and             
                
                    
                        k
                    
                    
                        0
                    
                
            
         and             
                
                    
                        k
                    
                    
                        2
                    
                
            
         are constant. Furthermore, claimed limitations of “the standard frequency being the frequency which produces the corrected density value in a calculation of the density using a frequency-dependent standard function which is not dependent on the disturbance variable” is described on page 8 of the instant specification:              
                
                    
                        ρ
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
                =
                 
                
                    
                        k
                    
                    
                        0
                    
                
                +
                 
                
                    
                        k
                    
                    
                        1
                    
                
                .
                
                    
                        t
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
            
          and              
                
                    
                        ρ
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
                =
                 
                
                    
                        k
                    
                    
                        0
                    
                
                +
                 
                
                    
                        k
                    
                    
                        2
                    
                
                .
                
                    
                        
                            
                                t
                            
                            
                                s
                                t
                                a
                                n
                                d
                                a
                                r
                                d
                            
                        
                    
                    
                        2
                    
                
            
         . However, there is NO adequate written description on obtaining/deriving unit of             
                
                    
                        ρ
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
                 
            
        from (            
                
                    
                        k
                    
                    
                        0
                    
                
                +
                 
                
                    
                        k
                    
                    
                        1
                    
                
                .
                
                    
                        t
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
            
        ) and (            
                
                    
                        k
                    
                    
                        0
                    
                
                +
                 
                
                    
                        k
                    
                    
                        2
                    
                
                .
                
                    
                        
                            
                                t
                            
                            
                                s
                                t
                                a
                                n
                                d
                                a
                                r
                                d
                            
                        
                    
                    
                        2
                    
                
            
        ), assuming             
                
                    
                        k
                    
                    
                        1
                    
                
            
        and             
                
                    
                        k
                    
                    
                        0
                    
                
            
         and             
                
                    
                        k
                    
                    
                        2
                    
                
                 
            
        are constant. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). Hence, there is no clear written description support for claimed limitations “calculating a characteristic value of the standard frequency as a function of the corrected density value, the standard frequency being the frequency which produces the corrected density value in a calculation of the density using a frequency-dependent standard function which is not dependent on the disturbance variable”.

Claims 15-18, 20-21, and 23-26 are also rejected because they are dependent on the rejected claim 13 as set forth above.

To overcome this rejection, Applicant need to prove and/or explain and/or describe that US 4262523, DE 102015122661, DE 102014019396, DE 102016112600, and DE 102004056235 as shown on page 7 of the instant specification also did not provide adequate written description on obtaining/deriving unit of            
                 
                
                    
                        f
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
                 
            
         from (            
                
                    
                        
                            
                                k
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                ρ
                            
                            
                                c
                                o
                                r
                                r
                            
                        
                        -
                        
                            
                                k
                            
                            
                                0
                            
                        
                    
                
            
        ) and            
                 
                
                    
                        
                            
                                
                                    k
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    ρ
                                
                                
                                    c
                                    o
                                    r
                                    r
                                
                            
                            -
                            
                                
                                    k
                                
                                
                                    0
                                
                            
                        
                    
                
            
        , assuming             
                
                    
                        k
                    
                    
                        1
                    
                
            
        and             
                
                    
                        k
                    
                    
                        0
                    
                
            
         and             
                
                    
                        k
                    
                    
                        2
                    
                
            
         are constant; and unit of             
                
                    
                        ρ
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
                 
            
        from (            
                
                    
                        k
                    
                    
                        0
                    
                
                +
                 
                
                    
                        k
                    
                    
                        1
                    
                
                .
                
                    
                        t
                    
                    
                        s
                        t
                        a
                        n
                        d
                        a
                        r
                        d
                    
                
            
        ) and (            
                
                    
                        k
                    
                    
                        0
                    
                
                +
                 
                
                    
                        k
                    
                    
                        2
                    
                
                .
                
                    
                        
                            
                                t
                            
                            
                                s
                                t
                                a
                                n
                                d
                                a
                                r
                                d
                            
                        
                    
                    
                        2
                    
                
            
        ), assuming             
                
                    
                        k
                    
                    
                        1
                    
                
            
        and             
                
                    
                        k
                    
                    
                        0
                    
                
            
         and             
                
                    
                        k
                    
                    
                        2
                    
                
                 
            
        are constant.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112a rejection as pointed out above (see 112a rejection as indicated above as an example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


As best understood, claims 13, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Arunachalam – US 5295084 and further in view of Haberli – US 6412355, and further in further view of Rieder – US 20200309658 (hereinafter “Applicant Admitted Prior Art (or “AAPA”)).
As to claim 13, Arunachalam teaches a method for calculating a density of a medium conducted in a measurement tube of a density meter (fig.1: Coriolis densimeter; col.2, lines 15-25: a method and apparatus which takes into account the fact the measured natural frequency of a driven flow tube is affected by the density of the material flowing through the flow tube as well as the mass flow rate of the material. The measured natural frequency is corrected by the present invention in accordance with these factors to obtain a more accurate natural frequency determination. This corrected natural frequency is then used to measure the density of the material with high accuracy; thus “a method for calculating a density of a medium conducted in a measurement tube of a density meter”), the method comprising: exciting bending vibrations in a measurement tube of the density meter in a bending vibration excitation mode at an excitation mode working frequency, wherein the excitation mode working frequency depends on the density of a medium conducted through the measurement tube and on at least one disturbance variable; determining a characteristic value of the excitation mode working frequency; determining a value representing the at least one disturbance variable (col.4, lines 50-68: measured natural frequency corresponds to “an excitation mode working frequency”; mass flow rate of the flowing material (or a medium) in the vibrating flow tube corresponds to “a value representing the at least one disturbance variable”; thus “exciting bending vibrations in a measurement tube of the density meter in a bending vibration excitation mode at an excitation mode working frequency, wherein the excitation mode working frequency depends on the density of a medium conducted through the measurement tube and on at least one disturbance variable; determining a characteristic value of the excitation mode working frequency; determining a value representing the at least one disturbance variable”); calculating a characteristic value of a standard frequency as a function of the corrected density value, the standard frequency being the frequency which produces the corrected density value in a calculation of the density using a frequency-dependent standard function which is dependent on the disturbance variable; providing a signal which represents the standard frequency (col.4, lines 50-68: signal processing circuitry corrects the measured frequency and produces an output specifying a corrected natural frequency; this corrected natural frequency (or standard frequency being the frequency which produces the corrected density value) is applied to signal processing circuitry which derives an accurate density indication of the material flowing through the flow tube; col.3, lines 57-67: wherein the corrected natural frequency (or standard frequency) is calculated using a frequency-dependent standard function which is dependent on disturbance variable i.e. (MR = measured mass flow rate (or “a flow velocity”) of the material flowing within flow tube); thus “calculating a characteristic value of a standard frequency as a function of the corrected density value, the standard frequency being the frequency which produces the corrected density value in a calculation of the density using a frequency-dependent standard function which is dependent on the disturbance variable; providing a signal which represents the standard frequency”).
Arunachalam does not explicitly teach controlling an oscillator to generate and output an analog oscillator signal as a function of the provided signal, wherein the oscillator signal oscillates at the standard frequency; and calculating the density of the medium with a density computer using the oscillator signal, wherein the density computer includes a signal input via which the oscillator signal is received, and wherein the density computer calculates the density using a standard function, which includes stored coefficients that correspond to vibration behavior of the density meter under standard conditions.
Haberli teaches a concept of: Coriolis mass flow/density meters include vibration sensors deliver analog signals whose frequency is equal to the vibration frequency of the flow tube (see col.1, lines 16-30: “Coriolis mass flow/density meters include i.e. vibration sensors” corresponds to “oscillator”).
Since Arunachalam teaches Coriolis densimeter comprising meter electronics 20 and a Coriolis meter assembly 10, wherein meter assembly includes i.e. a pair of parallel flow tubes, drive mechanism (col.5, lines 34-52; hence, Coriolis densimeter corresponds to “an oscillator”); oscillation of the flow tubes 130 is oscillated by drive element 180 (col.6, lines 47-48), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Arunachalam with teachings of Haberli (utilizing vibration sensors) to oscillate/vibrate flow tubes at corrected natural frequency (or standard frequency being the frequency which produces the corrected density value) (for example: frequency of analog signals outputted by vibration sensors are corrected; and then this corrected frequency of analog signals is equated to the vibration frequency of the flow tube in which driver of flow tubes is controlled to excite/drive/oscillate flow tubes at the corrected frequency (or standard frequency being the frequency which produces the corrected density value)) to include controlling an oscillator to generate and output an analog oscillator signal as a function of the provided signal, wherein the oscillator signal oscillates at the standard frequency, to derive an accurate density indication of the material flowing through the flow tube, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to derive an accurate density indication of the material flowing through the flow tube) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Modified Arunachalam does not explicitly teach calculating the density of the medium with a density computer using the oscillator signal, wherein the density computer includes a signal input via which the oscillator signal is received, and wherein the density computer calculates the density using a standard function, which includes stored coefficients that correspond to vibration behavior of the density meter under standard conditions.
AAPA teaches there is an installed base of density computers, frequently called flow computers, which have a frequency signal input via which its excitation mode natural frequency of the measurement tube is received by a density meter in order to then calculate a density measurement value using coefficients which are stored during start-up and which correspond to the vibration behavior of the density meter under standard conditions (see page 1 of instant specification of AAPA).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Arunachalam with teachings of AAPA to include calculating the density of the medium with a density computer using the oscillator signal, wherein the density computer includes a signal input via which the oscillator signal is received, and wherein the density computer calculates the density using a standard function, which includes stored coefficients that correspond to vibration behavior of the density meter under standard conditions, to derive an accurate density indication of the material flowing through the flow tube, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to derive an accurate density indication of the material flowing through the flow tube) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 17, claim 17 is rejected as reasons stated in the rejection of claim 13.

As to claim 26, claim 26 is rejected as reasons stated in the rejection of claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Due to 112 issues presenting in claims 13, 15-18, 20-21, and 23-26, a rejection under prior art for claims 15-16, 18, 20-21, and 23-25, could not reasonably be made, and that once the 112 issues are absolved/corrected, another comparison with the prior art will again be made, based upon the Examiner's clearer understanding of the claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861